DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 20 May 2020, 30 March 2021, and 6 September 2022 have been considered by the Examiner.

Specification and Drawings
The disclosure is objected to because of the following informalities: 

The specification mentions the Figures in at least paragraphs [0020], [0022], [0023], [0061], [0062, and [0065].
In Figure 1, the figure shows the pH as a function of Time for “Composition #9”. However, in the Brief Description of the Drawings, paragraph [0020] states that Fig. 1 illustrates the pH as a function of Time for “Example Composition B”.

In Figure 3, the figure shows a bar graph of the kill rate of P. Gingivalis for “Composition #9” and “Composition #15”. However, in the Brief Description of the Drawings, paragraph [0020] states that Fig. 1 illustrates the kill rate of P. Gingivalis for “Example Compositions B and H”.

In Figure 4, the figure shows a bar graph of the kill rate of S. Mutans for “Composition #9” and “Composition #15”. However, in the Brief Description of the Drawings, paragraph [0020] states that Fig. 1 illustrates the kill rate of S. Mutans for “Example Compositions B and H”.
Paragraph [0020] states that Fig. 1 illustrates the pH as a function of Time for “Example Composition B”. However, Fig. 1 states that the figure illustrates the pH as a function of Time for “Composition #9”. This also occurs in paragraph [0063].

Paragraph [0022] states that Fig. 3 illustrates the kill rate of P. Gingivalis for “Example Compositions B and H”. However, Fig. 3 states that the figure illustrates the kill rate of P. Gingivalis for “Compositions #9 and #15”. This also occurs in paragraph [0065], yet paragraph [0065] refers to “FIGS. 4 and 5”. 

Paragraph [0023] states that Fig. 4 illustrates the kill rate of S. Mutans for “Example Compositions B and H”. However, Fig. 4 states that the figure illustrates the kill rate of S. Mutans for “Compositions #9 and #15”. This also occurs in paragraph [0065], yet paragraph [0065] refers to “FIGS. 4 and 5”. 

Appropriate correction is required.

Comments about the Specification and Claims
The Examiner has the following comments and observations about the specification, drawings, and claims:
Paragraph [0009] recites “the glass material has a minimal inhibitory concentration (MIC) of at most 20 mg/mL in the composition” and paragraph [0010] recites “the glass material has a minimal inhibitory concentration (MIC) of 20 to 50 mg/mL in the composition”. However, paragraph [0061] states “A minimal inhibitory concentration (MIC, corresponding to a 6-log kill rate) as low as 20 mg/mL was determined for Example Composition B and as low as 50 mg/mL was determined for Example Composition H” and paragraph [0063] recites “MIC may vary from 20 to 50 mg/mL”.  It is unclear if the recitation in paragraph [0009] is meant to read “at most 20 mg/mL” or if it should mirror the language in paragraph [0061] of “as low as 20 mg/mL”? 

Claim 5 also recites “a minimal inhibitory concentration (MIC) of at most 20 mg/mL”.  For the purposes of examination, the Examiner will read claim 5 in view of paragraph [0009] as reciting “the glass material has a minimal inhibitory concentration (MIC) of at most 20 mg/mL in the composition” or expressed in mathematical notation: MIC ≤ 20 mg/mL.

Paragraph [0025] recites “the term “about” is used  in describing a value or an end-point of a range, the disclosure should be understood to include the specific value or end-point referred to. When a numerical value or end-point of a range does not recite “about”, the numerical value or end-point of a range is intended to include two embodiments: one modified by “about:  and one not modified by “about”. The Examiner reads this as meaning that the recited ranges have two embodiments, for example in Claim 1, the B2O3 range of 30-75 wt% can be read as 1) 30-75 wt% inclusive of the end points or 30≥B2O3≥75 and 2) about 30 to about 75 wt% or ~30≥B2O3≥~75 where about can be ±20% of the end-point number, 24 wt%≥B2O3≥90 wt%. 

In view of paragraph [0025], the recited ranges of the instant claims will be examined in the embodiments stated above, 1) including the endpoints and 2) when the end-points are modified by the term “about”. 

In claim 1, line 15 recites “wherein at least one of P2O5 or Al2O3 is present”. The Examiner reads this limitation to mean that the glass contains at least one or both of P2O5 and Al2O3 in a non-zero amount.  

In claim 10, lines 1 and 2 recite “further comprising: 0-25 wt.% ZrO2, and/or 0-10 wt.% ZnO.” The Examiner reads this limitation to mean that the glass contains at least one or both of ZrO2 and ZnO in a non-zero amount.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-9, 11-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 7, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the glass material is “configured” to achieve at least a (3.5-log or 6-log) kill rate of at least one of E. coli, P. gingicalis, or S. mutans bacteria. 

Claim 8 recites that the glass composition “further comprising: a culture medium having a pH in the range of 7 to 11.” It is unclear if the culture medium is a component of the glass or if the glass is placed in the culture medium having a pH. This renders this claim indefinite. As it is unclear what this claim is intended to limit, it is unclear how to apply prior art to the claim to consider if it is anticipated or rendered obvious by the prior art.

Claim 9 recites the limitation "the antibacterial composition" in line 1.
Claim 11 recites the limitation "the antibacterial composition" in line 1.
Claim 12 recites the limitation "the antibacterial composition" in line 1.
Claim 13 recites the limitation "the antibacterial composition" in line 14.
There is insufficient antecedent basis for the limitation “the antibacterial composition” in claims 9 and 11-13.
 
Claim 11, lines 1 and 2 and claim 13, lines 14 and 15 recite a limitation that the composition “is essentially free of or comprises 1 wt% or less of SiO2, Li2O, and/or ZnO”. It is unclear if the composition is essentially free of or comprises 1 wt.% or less of one of the three recited components, can the other components be contained in an amount not limited to essentially free of or 1 wt% or less? This renders the claims indefinite. For the purposes of examination, the Examiner will read this limitation as meaning that as long as one of the three components meets the limitation, the other components are not bound by the constraints of the limitation.  

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7, 9, and 11-20 are rejected under 35 U.S.C. § 102(a)(1) and/or 102(a)(2) as being anticipated by Deng et al., U.S. Patent Publication US 2017/0342382 A1.
	Deng et al. disclose a bioactive glass comprising in terms of mole percentages: 30-60% of B2O3, 1-30% of Al2O3, 1-5% of P2O5, 3-30% of Na2O, 10-30% of CaO, 0.1-15% of K2O, and 0.1-15% of MgO. See Abstract and the entire specification, specifically, paragraphs [0015]-[0016] and [0051]-[0074]. Deng et al. disclose in some embodiments the glass is substantially free of SrO, SiO2, Li2O, Rb2O, or Cs2O or combinations thereof. See paragraphs [0075]-[0078]. Deng et al. disclose that the glass can be in the form of powders, fibers, discs, beads, sheets, and other shapes. See paragraphs [0115] and [0134]. The compositional ranges of Deng et al. are sufficiently specific to anticipate the glass composition as recited in claims 1-2, 9, 11-13, and 15-20. See MPEP 2131.03. Furthermore, Deng et al. disclose Examples 1-6, which anticipate the compositional ranges of claims 1, 9, 11-13, 15-17, and 20 and Examples 7-9, which anticipate the compositional ranges of claims 1, 9, 11-13, 15, 16, 18, and 19. See Table 1 and the below table which shows the examples’ composition converted from mole percent to weight percent.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Deng et al. would inherently possess the 3.5-log kill rate, 6-log kill rate, MIC as recited in claims 1, 5-7, 13, and 14. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
The below chart maps the components of the instant claims to Deng et al.
Claim Mapping Chart of Instant Claims to Deng et al. US 2017/0342382 A1
Instant Claims
Limitation of the instant claim
Range of the instant limitation in wt.%
~ wt.% ranges of the examples by Deng et al.
Mole % ranges taught by Deng et al.
Paragraphs and/or Examples Deng et al. meets the limitation  in terms of mol %
1 & 15
SiO2 
0-25
0
Substantially free
[0075], [0077], and  Examples 1-9 
11 & 13
SiO2 
0-1
0
Substantially free
[0075], [0077], and  Examples 1-9 
1 & 15
B2O3 
30-75
32-57
30-60
[0015], [0045], [0051], [0058], [0066], [0084], [0091], [0123], and Examples 1-9
12 & 13
B2O3 
30-55
32-57
30-60
[0015], [0045], [0051], [0058], [0066], [0084], [0091], [0123], and Examples 1-9
1, 13, & 15
P2O5 
0-10
3-6
1-5
[0015], [0045], [0053], [0060], [0068], [0086], [0093], [0123], and Examples 1-9
1 & 15
Al2O3 
0-30
0-28
1-30
[0015], [0045], [0047], [0052], [0059], [0067], [0073], [0074], [0085], [0092], [0099]-[0102], [0123], and Examples 1-9
13
Al2O3 
0-25
0-28
1-30
[0015], [0045], [0047], [0052], [0059], [0067], [0073], [0074], [0085], [0092], [0099]-[0102], [0123], and Examples 1-9
1 & 15
Li2O 
0-5
0
Substantially free
 [0075] and Examples 1-9
11 & 13
Li2O 
0-1
0
Substantially free
 [0075] and Examples 1-9
1, 13, & 15
Na2O 
1-25
4-23
3-30
[0015], [0045], [0054], [0061], [0069], [0087], [0094], [0123], and Examples 1-9
16
Na2O 
4-22
4-23
3-30
[0015], [0045], [0054], [0061], [0069], [0087], [0094], [0123], and Examples 1-9
17
Na2O 
2-8
4-23
3-30
[0015], [0045], [0054], [0061], [0069], [0087], [0094], [0123], and Examples 1-9
18 & 19
Na2O 
15-25
4-23
3-30
[0015], [0045], [0054], [0061], [0069], [0087], [0094], [0123], and Examples 1-9
20
Na2O 
1-10
4-23
3-30
[0015], [0045], [0054], [0061], [0069], [0087], [0094], [0123], and Examples 1-9
1, 13, & 15
K2O 
0-15
0-11
0.15-15
[0016], [0046], [0056], [0062], [0070], [0123], and Examples 1-9
19
K2O 
0-5
0-11
0.15-15
[0016], [0046], [0056], [0062], [0070], [0123], and Examples 1-9
20
K2O 
5-15
0-11
0.15-15
[0016], [0046], [0056], [0062], [0070], [0123], and Examples 1-9
1 & 15
MgO
0-10
0-5
0.15-15
[0016], [0046], [0056], [0063], [0071], [0123], and Examples 1-9
13
MgO 
0-5
0-5
0.15-15
[0016], [0046], [0056], [0063], [0071], [0123], and Examples 1-9
1, 13, & 15
CaO 
10-25
16-23

[0015], [0045], [0055], [0064], [0072], [0088], [0095], [0123], and Examples 1-9
10
ZnO 
0-10



10
ZrO2 
0-25



10
ZnO + ZrO2 
>0
0
0
Examples 1-9
11 & 13
ZnO 
0-1



13
ZrO2 
0-20



1, 13, & 15
MO
12-30
20-23

Examples 1-9
1, 13, & 15
R2O 
8-25
14-23

Examples 1-9
1 & 13
B2O3 + Al2O3 
30-75
48-62

Examples 1-9
15
B2O3 + Al2O3
45-75
48-62

Examples 1-9
1 and 15
P2O5 & Al2O3 
At least one
3-31

Examples 1-9
9
Ag or Cu
None
0

Examples 1-9
1 & 13
Kill rate
≥3.5-log



7 & 14
Kill rate
≥ 6-log



5
MIC
≤ 20 mg/mL



6
MIC
20-50 mg/mL



3
Dimension
1-100µm



4
Dimension
10-100µm





Examples of Deng et al. US 2017/0342382 A1 in terms of wt%
Wt%
Ex. 1
Ex. 2
Ex. 3
Ex. 4
Ex. 5
Ex. 6
Ex. 7
Ex. 8
Ex. 9
B2O3
56.7*
53.4
50.5
41.8
37.2
32.8
48.6
45.8
43.3
P2O5
3.6
3.4
3.2
3.4
3.3
3.3
5.6
5.3
5.0
Al2O3
0
5.7
10.8
17.2
22.6
27.7
0
5.8
11.00
Na2O
5.5
5.2
4.9
5.2
5.2
5.1
22.9
21.6
20.40
K2O
11.1
10.5
9. 9
10.5
10.3
10.1
0
0
0
MgO
4.6
4.4
4.1
4.4
4.3
4.2
0
0
0
CaO
18.5
17.4
16.5
17.5
17.2
16.9
22.9
21.5
20.3

* - About the claimed range

Claims 1-7, 9 and 11-20 are rejected under 35 U.S.C. § 102(a)(1) and/or 102(a)(2) as being anticipated by Deng et al., U.S. Patent Publication US 2017/0340666 A1.
	Deng et al. disclose a bioactive glass comprising in terms of mole percentages: 30-65% of B2O3, 1-30% of Al2O3, 1-5% of P2O5, 3-30% of Na2O, 5-30% of CaO, 0.1-15% of K2O, 0.1-15% of MgO, 0.1-40% of SrO, and 0.1-5% of SO3. See Abstract and the entire specification, specifically, paragraphs [0168]-[0177]. Deng et al. disclose a bioactive glass comprising in terms of mole percentages: 25-59.9% of B2O3, 0.1-25% of SiO2, 2-10% of Al2O3, 1-3% of P2O5, 4-10% of Na2O, 6-10% of K2O, 6-10% of MgO, and 20-30% of CaO. See paragraph [0178]. Deng et al. disclose in some embodiments the glass is substantially free of Fe2O3, ZnO, CuO, and TiO2 or combinations thereof. See paragraph [0135]. Deng et al. disclose that the glass can be in the form of microspheres and frits. See paragraphs [0042], [0092], and [0142]. Deng et al. disclose that the glass microspheres have a diameter from 1 µm to 1000µm. See paragraph [0094]. Deng et al. disclose that the glass microspheres can be used for anti-biotic and anti-viral treatments. See paragraph [0097]. The compositional ranges of Deng et al. are sufficiently specific to anticipate the glass composition as recited in claims 1-2, 9, 11-17, and 20. See MPEP 2131.03. Furthermore, Deng et al. disclose Examples 1-15, which anticipate the compositional ranges of claims 1, 9, 11-13, 15-17, and 20. See Table 1 and the below table which shows the examples’ composition converted from mole percent to weight percent.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Deng et al. would inherently possess the 3.5-log kill rate, 6-log kill rate, MIC as recited in claims 1, 5-7, 13, and 14. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
The below chart maps the components of the instant claims to Deng et al.
Claim Mapping Chart of Instant Claims to Deng et al. US 2017/0340666 A1
Instant Claims
Limitation of the instant claim
Range of the instant limitation in wt.%
~ wt.% ranges of the examples by Deng et al.
Mole % ranges taught by Deng et al.
[0168]-[0177]
Mole % ranges taught by Deng et al.
[0178]
Paragraphs and/or Examples Deng et al. meets the limitation  in terms of mol %
1 & 15
SiO2 
0-25
0-21

0.1-25
[0168]-[0179] and  Examples 1-15 
11 & 13
SiO2 
0-1




1 & 15
B2O3 
30-75
28-59
30-65
25-59.9
[0168]-[0179] and  Examples 1-15 
12 & 13
B2O3 
30-55




1, 13, & 15
P2O5 
0-10
3-4
1-5
1-3
[0168]-[0179] and  Examples 1-15 
1 & 15
Al2O3 
0-30
0-28
1-30
2-10
[0168]-[0179] and  Examples 1-15 
13
Al2O3 
0-25




1 & 15
Li2O 
0-5
0
0
0
 Examples 1-15 
11 & 13
Li2O 
0-1




1, 13, & 15
Na2O 
1-25
4-6

3-30
4-10
[0168]-[0179] and  Examples 1-15 

16
Na2O 
4-22




17
Na2O 
2-8




18 & 19
Na2O 
15-25




20
Na2O 
1-10




1, 13, & 15
K2O 
0-15
9-11

0.1-15
6-10
[0168]-[0179] and  Examples 1-15 

19
K2O 
0-5




20
K2O 
5-15




1 & 15
MgO
0-10
3-5
0.1-15
6-10
[0168]-[0179] and  Examples 1-15 
13
MgO 
0-5




1, 13, & 15
CaO 
10-25
15-19
5-30
20-30
[0168]-[0179] and  Examples 1-15 
10
ZnO 
0-10
0
0

[0135] and  Examples 1-15
10
ZrO2 
0-25
0



10
ZnO + ZrO2 
>0
0


Examples 1-9
11 & 13
ZnO 
0-1
0
0

[0135] and  Examples 1-15
13
ZrO2 
0-20
0



1, 13, & 15
MO
12-30
19-23


Examples 1-15
1, 13, & 15
R2O 
8-25
14-17


Examples 1-15
1 & 13
B2O3 + Al2O3 
30-75
39-63


Examples 1-15
15
B2O3 + Al2O3
45-75
39-63


Examples 1-15
1 and 15
P2O5 & Al2O3 
At least one
3-31


Examples 1-15
9
Ag or Cu
None
0
0
0
[0135] and  Examples 1-15
1 & 13
Kill rate
≥3.5-log




7 & 14
Kill rate
≥ 6-log




5
MIC
≤ 20 mg/mL




6
MIC
20-50 mg/mL




3
Dimension
1-100µm

1-1000µm

Paragraph [0094]
4
Dimension
10-100µm






Examples of Deng et al. US 2017/0340666 A1 in terms of wt%
wt.%
SiO2 
B2O3 
P2O5 
Al2O3 
Na2O 
K2O 
MgO
CaO
SO3 
Ex. 1
0.0
56.7*
3.6
0.0
5.5
11.1
4.6
18.5
0.0
Ex. 2
0.0
50.5
3.3
10.8
5.0
9.9
4.1
16.5
0.0
Ex. 3
0.0
47.9
3.0
15.4
4.7
9.4
3.9
15.6
0.0
Ex. 4
0.0
37.2
3.3
22.6
5.1
10.3
4.3
17.2
0.0
Ex. 5
0.0
32.8
3.3
27.7*
5.1
10.1
4.2
16.9
0.0
Ex. 6
0.0
50.4
3.3
10.8
4.9
9.9
4.1
16.4
0.2
Ex. 7
0.0
44.6
3.6
12.0
5.4
10.9
4.6
18.2
0.6
Ex. 8
0.0
44.5
3.6
11.9
5.4
10.8
4.6
18.1
1.1
Ex. 9
0.0
49.5
3.0
10.7
4.9
9.7
4.0
16.1
2.1
Ex. 10
0.0
50.2
3.3
10.7
4.9
9.7
4.0
16.2
1.0
Ex. 11
4.0
45.9
3.3
10.7
4.9
9.8
4.1
16.3
1.0
Ex. 12
7.9
41.6
3.3
10.8
5.0
9.8
4.1
16.5
1.0
Ex. 13
12.0
37.2
3.3
10.9
5.0
9.9
4.1
16.5
1.1
Ex. 14
16.2
32.7
3.3
10.9
5.0
10.0
4.1
16.6
1.1
Ex. 15
20.4
28.2*
3.4
11.0
5.0
10.0
4.2
16.8
1.1

* - About the claimed range.

Claims 1-7  and 9-20 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Jung et al., U.S. Patent Publication US 2011/0165221 A1.
	Jung et al. disclose a glass fiber comprising in terms of weight percentages: 40-80% of B2O3, 0-25% of Na2O, 0-25% if Li2O, 0-25% of K2O, 0-25% of Rb2O, 0-40% of CaO, 0-25% of MgO, 0-40% of SrO, 0-50% of BaO, 0-10% of P2O5, 0-18% of SiO2, 0-3% of Al2O3, 0-4% of F, 0-5% of Cu, 0-5% of ZnO, 0-5% of Fe2O3, 0-5% of AgPO3, and 0-10% of transition metals: Ag, Cu, F, Fe, Mn, Mo, Ni, Sr, and Zn. See Abstract and the entire specification, specifically, paragraphs [0036]-[0045] and [0054]. Jung et al. disclose the glass has a diameter of 200 nm -4000 nm (0.2 µm - 4 µm). See paragraph [0011]. The compositional ranges of Jung et al. are sufficiently specific to anticipate the glass composition as recited in claims 1-4, 9, and 11-20. See MPEP 2131.03. Furthermore, Jung et al. disclose Examples 1-3, 6, and A, which anticipate the compositional ranges of claims 1, 9, 11-13, 15-17, and 20, Examples 4 and 5, which anticipate the compositional ranges of claims 1, 11-13, 15-17, and 20, Examples 7 and 8, which anticipate the compositional ranges of claims 1, 9-13, 15-17, and 20. See Tables 1 and 2.
However, Jung et al. does not disclose any examples that anticipate the composition of claims 18 and 19.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Jung et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Jung et al. would inherently possess the 3.5-log kill rate, 6-log kill rate, MIC as recited in claims 1, 5-7, 13, and 14. See MPEP 2112
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
The below chart maps the components of the instant claims to Jung et al.
Instant Claims
Limitation of the instant claim
Range of the instant limitation in wt.%
Wt. % ranges taught by Jung et al.
[0168]-[0177]
Paragraphs and/or Examples Jung et al. meets the limitation  in terms of wt. %
1 & 15
SiO2 
0-25
0-18
[0054] and  Examples 1-8 and A 
11 & 13
SiO2 
0-1


1 & 15
B2O3 
30-75
40-80
[0054] and  Examples 1-8 and A
12 & 13
B2O3 
30-55


1, 13, & 15
P2O5 
0-10
0-10
[0054] and  Examples 1-8 and A
1 & 15
Al2O3 
0-30
0-3
[0054] and  Examples 1-8 and A
13
Al2O3 
0-25


1 & 15
Li2O 
0-5
0-25
[0054] and  Examples 1-8 and A
11 & 13
Li2O 
0-1


1, 13, & 15
Na2O 
1-25
0-25
[0054] and  Examples 1-8 and A 
16
Na2O 
4-22


17
Na2O 
2-8


18 & 19
Na2O 
15-25


20
Na2O 
1-10


1, 13, & 15
K2O 
0-15
0-25
[0054] and  Examples 1-8 and A 
19
K2O 
0-5


20
K2O 
5-15


1 & 15
MgO
0-10
0-25
[0054] and  Examples 1-8 and A
13
MgO 
0-5


1, 13, & 15
CaO 
10-25
0-40
[0054] and  Examples 1-8 and A
10
ZnO 
0-10
0-5
[0043], [0054], and Examples 1-8 and A
10
ZrO2 
0-25


10
ZnO + ZrO2 
>0
0-5
[0043], [0054], and Examples 1-8 and A
11 & 13
ZnO 
0-1
0-5
[0043], [0054], and Examples 1-8 and A
13
ZrO2 
0-20


1, 13, & 15
MO
12-30
0-50
[0054] and  Examples 1-8 and A
1, 13, & 15
R2O 
8-25
0-50
[0054] and  Examples 1-8 and A
1 & 13
B2O3 + Al2O3 
30-75
50-64
Examples 1-8 and A
15
B2O3 + Al2O3
45-75
50-64
Examples 1-8 and A
1 and 15
P2O5 & Al2O3 
At least one
0-4
Examples 1-8 and A
9
Ag or Cu
None
0-1
[Examples 1-8 and A
1 & 13
Kill rate
≥3.5-log


7 & 14
Kill rate
≥ 6-log


5
MIC
≤ 20 mg/mL


6
MIC
20-50 mg/mL


3
Dimension
1-100µm
200 nm -4000 nm
(0.2 µm – 4 µm)
Paragraph [0011]
4
Dimension
10-100µm




Examples of Deng et al. US 2017/0340666 A1 in terms of wt%.
wt.%
SiO2 
B2O3 
P2O5 
Al2O3 
Na2O 
K2O 
MgO
CaO
SO3 
Ex. 1
0.0
56.7*
3.6
0.0
5.5
11.1
4.6
18.5
0.0
Ex. 2
0.0
50.5
3.3
10.8
5.0
9.9
4.1
16.5
0.0
Ex. 3
0.0
47.9
3.0
15.4
4.7
9.4
3.9
15.6
0.0
Ex. 4
0.0
37.2
3.3
22.6
5.1
10.3
4.3
17.2
0.0
Ex. 5
0.0
32.8
3.3
27.7*
5.1
10.1
4.2
16.9
0.0
Ex. 6
0.0
50.4
3.3
10.8
4.9
9.9
4.1
16.4
0.2
Ex. 7
0.0
44.6
3.6
12.0
5.4
10.9
4.6
18.2
0.6
Ex. 8
0.0
44.5
3.6
11.9
5.4
10.8
4.6
18.1
1.1
Ex. 9
0.0
49.5
3.0
10.7
4.9
9.7
4.0
16.1
2.1
Ex. 10
0.0
50.2
3.3
10.7
4.9
9.7
4.0
16.2
1.0
Ex. 11
4.0
45.9
3.3
10.7
4.9
9.8
4.1
16.3
1.0
Ex. 12
7.9
41.6
3.3
10.8
5.0
9.8
4.1
16.5
1.0
Ex. 13
12.0
37.2
3.3
10.9
5.0
9.9
4.1
16.5
1.1
Ex. 14
16.2
32.7
3.3
10.9
5.0
10.0
4.1
16.6
1.1
Ex. 15
20.4
28.2*
3.4
11.0
5.0
10.0
4.2
16.8
1.1

* - About the claimed range.

Conclusion
The prior references cited on an IDS have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above, specifically, Nazhat et al. (US 2017/0274118 A1) and Day et al. (US 2017/0247281 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
22 September 2022